Citation Nr: 1212305	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic kidney disorder.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, right pelvic wall (claimed as kidney cancer), including as secondary to the chronic kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1971 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision denied a claim for entitlement to service connection for non-Hodgkin's lymphoma, right pelvic wall (claimed as kidney cancer), including as secondary to the chronic kidney disorder.  

The March 2007 decision additionally denied the Veteran's petitions to reopen claims for service connection for low back and kidney disorders.  Despite the determination reached by the RO, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

The Veteran initially requested a formal Decision Review Officer hearing, but his representative subsequently withdrew this request in writing in February 2011.  
38 C.F.R. §§ 20.700(e), 20.704(e) (2011).  
 
The Veteran also requested a Travel Board hearing, but subsequently failed to appear to appear for the hearing scheduled for November 2011.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board must remand this case for the AMC to obtain additional private treatment records that are pertinent to his claims.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011).  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records, that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  If after making such reasonable efforts VA is unable to obtain all of the relevant records sought, VA must so notify the claimant.  Id.  Such notice must identify the records not obtained, explain the efforts made to obtain them, and describe any further action VA will take on the claim.  Id.  VA regulation clarifies that "reasonable efforts" to obtain private medical records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).

Private Medical Records from Dr. S.S.

The Board must remand the claim for the AMC to obtain private treatment records from Dr. S. Sharma.  After obtaining appropriate authorization (VA Form 21-4142) from the Veteran, the RO issued a request for medical records from Dr. Sharma in January 2007, especially pertinent to the back and lymphoma/cancer claims.  

The RO did not receive a response to this request.  There is no indication that the RO issued a follow-up request or that the Veteran was advised that Dr. Sharma had not responded to the information request. Such is in violation of VA's duty to follow up on requests for non-Federal records and to notify the claimant of VA's inability to obtain records.  38 C.F.R. § 3.159(c) & (e).  A remand is required so that the RO may comply with the duty to assist and properly follow up on its original request for all medical records from Dr. S. Sharma; and, if need be, advise the Veteran of any negative development..


Private Medical Records from Dr. P.S.

The Board must also remand the claim for the AMC to obtain private treatment records from Dr. P. Schieley.  The Veteran contends that his chronic kidney condition was misdiagnosed as a bladder condition during service.  He asserts that he was informed as to this fact by Dr. Schieley, a private treating physician.  See June 2008 substantive appeal.  Since the treatment records from Dr. Schieley are not associated with the claims file, a remand to obtain these additional records is necessary.  It is unclear whether these records also include treatment for his other claims on appeal, i.e., a low back disorder and non-Hodgkin's lymphoma.  

After obtaining proper authorization, the AMC should obtain and associate with the claims file all outstanding private treatment records from Drs. Schieley and Scharma.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. Schieley and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).


The RO should also issue a follow-up to its January 2007 request for records from Dr. Sharma with notice to the Veteran.  Obtain an updated VA Form 21-4142, if necessary.

Any negative development should be noted in the claims file.  The Veteran should also be apprised of any negative development.

2.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


